UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6905


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BRUCE GREGORY HARRISON, III,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:10-cr-00411-TDS-1; 1:15-
cv-01101-TDS-LPA)


Submitted: March 10, 2020                                         Decided: March 12, 2020


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Remanded by unpublished per curiam opinion.


Bruce Gregory Harrison, III, Appellant Pro Se. Yael Tuvia Epstein, Alexander Patrick
Robbins, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bruce Gregory Harrison, III, seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying his 28 U.S.C. § 2255 (2018) motion.

After the district court entered its judgment on March 25, 2019, Harrison had 60 days to

file a notice of appeal. Fed. R. App. P. 4(a)(1)(B). The timely filing of a notice of appeal

is a jurisdictional requirement. Bowles v. Russell, 551 U.S. 205, 214 (2007). However, a

district court may extend the time to file a notice of appeal if a party moves for an extension

within 30 days after the expiration of the appeal period and shows excusable neglect or

good cause to warrant an extension. See Fed. R. App. 4(a)(5); Washington v. Bumgarner,

882 F.2d 899, 900-01 (4th Cir. 1989).

       Harrison filed his notice of appeal on June 17, 2019, see Houston v. Lack, 487 U.S.
266, 276 (1988) (stating prison mailbox rule), beyond the expiration of the appeal period

but within the 30-day excusable neglect period. In his notice, Harrison requested an

extension of time for good cause. Accordingly, we remand this case to the district court

for the limited purpose of determining whether Harrison has shown excusable neglect or

good cause to warrant an extension of his 60-day appeal period.                The record, as

supplemented, will then be returned to this court for further consideration.

                                                                                 REMANDED




                                              2